PER CURIAM.
The defendant Kingston Company petitions for a rehearing upon the ground that in an action of tort a defendant cannot be brought into an appeal at the instance of his codefendant, between whom no issues are joined or litigated. The court in the original opinion did not consider the general question which the petition suggests, for the reason that it was not necessary so to do, in view of the special facts of this case and the procedure adopted. The special facts which take this case out of the general rule claimed are briefly referred to in the original opinion; but, to prevent any misunderstanding as to the scope of the decision, we deem it advisable to restate them with greater particularity.
There was but one verdict returned, which was in favor of the plaintiff against the Oliver Company, and in favor of the Kingston Company against the plaintiff. Thereupon the Oliver Company, in its alternative motion for a new trial, moved the .court to set the verdict aside in its entirety — that is, as to both the plaintiff and the Kingston Company — on the ground, among others, of the alleged misconduct of the Kingston Company in relation to the jury, whereby the Oliver Company had been deprived of its right to a trial by an impartial jury. The Kingston Company was made a party to the motion, and, so far as shown by the record in this court, it appeared generally on the hearing of the motion and contested it on the merits. The trial court found the Kingston Company guilty of the alleged misconduct, and granted the Oliver Company only a part of the relief asked. The Oliver Company, deeming the relief inadequate, appealed from the whole order, making the Kingston Company a party to the appeal. The Kingston *212Company appeared in this court and contested with the Oliver Company the appeal on its merits. Upon these special facts this court was of the opinion that the Kingston Company was a party to the appeal, and that there was no other practical way to right the wrong and maintain the purity of trial by jury, except to set the verdict aside in its entirety. The Oliver Company, as against the Kingston Company, was a prevailing party in this court; hence costs and disbursements were properly awarded against it.
Petition for rehearing denied.